DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 5, 6, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "the adsorbing means" in lines 6 and 15.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "said regenerated third separation tank" in line 11.  There is insufficient antecedent basis for this limitation in the claim. While there is antecedent basis for the third separation tank, there is not antecedent basis for it being regenerated.

Claim 6 recites the limitation "the plant" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the adsorbing means" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "said regenerated third separation tank" in line 12.  There is insufficient antecedent basis for this limitation in the claim. While there is antecedent basis for the third separation tank, there is not antecedent basis for it being regenerated.

Claim 10 recites the limitation "the adsorbing means" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Keller et al. (US 2022/0259512 A1).

	With regard to claim 1, Keller et al. discloses a plant for the separation of a gas mixture (natural gas) containing a plurality of gaseous components comprising a first membrane-based gas separation stage (11) adapted to receive in input a flow of the gas mixture (B) and to separate it in a first flow of retentate gas (R1) initially enriched in a first component (methane) of the plurality of components, and in a first flow of permeate gas (P1) initially enriched in a second component (helium) of the plurality of components, a second membrane-based gas separation stage (12) adapted to receive in input the first flow of retentate gas (R1) and to separate it into a final flow of retentate gas (R2, C) further enriched in the first component (methane) and in a second flow of permeate gas (P2) suitable to be recirculated in the plant upstream of the first membrane-based gas separation stage (11), and a third gas separation stage (13) with adsorption with oscillating pressure (PSA), the third gas separation stage being adapted to receive the first flow of permeate gas (P1) in input and to separate it, by means of adsorption (PSA), in a recirculabe gas flow (A) suitable to recirculated in the plant upstream of the first membrane-based gas separation stage (11) and in a final gas flow (N, D) further enriched in the second component (helium) at Figs. 1 and 2, the abstract, and paragraphs [0020], [0030]-[0043], and [0049]-[0054]. 

	With regard to claim 6, Keller et al. discloses a method for the separation of a gas mixture (natural gas) containing a plurality of gaseous components comprising separating, by means of a first membrane-based gas separation stage (11), a flow of the gas mixture entering a plant, in a first flow of retentate gas (R1) initially enriched in a first component (methane) of the plurality of components, and in a first flow of permeate gas (P1) initially enriched in a second component (helium) of the plurality of components, separating, by means of a second membrane-based gas separation stage (12), the first flow of retentate gas (R1) into a final flow of retentate gas (R2, C) further enriched in the first component (methane) and in a second flow of permeate gas (P2) suitable to be recirculated in the plant upstream of the first membrane-based gas separation stage (11), and separating, by means of a third gas separation stage (13) with adsorption with oscillating pressure (PSA), the first flow of permeate gas (P1) initially enriched in a second component (helium) of the plurality of components in a recirculabe gas flow (A) suitable to recirculated in the plant upstream of the first membrane-based gas separation stage (11) and in a final gas flow (N, D) further enriched in the second component (helium) at Figs. 1 and 2, the abstract, and paragraphs [0020], [0030]-[0043], and [0049]-[0054]. 

7.	Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doshi (US 4,690,695).

	With regard to claim 1, Doshi ‘695 discloses a plant for the separation of a gas mixture (e.g. hydrogen/methane or helium/nitrogen, see col. 10, line 31 to col. 11, line 34) containing a plurality of gaseous components comprising a first membrane-based gas separation stage (44) adapted to receive in input a flow of the gas mixture (43) and to separate it in a first flow of retentate gas (50) initially enriched in a first component (e.g. methane or nitrogen) of the plurality of components, and in a first flow of permeate gas (45) initially enriched in a second component (e.g. hydrogen or helium) of the plurality of components, a second membrane-based gas separation stage (51) adapted to receive in input the first flow of retentate gas (50) and to separate it into a final flow of retentate gas (52) further enriched in the first component and in a second flow of permeate gas (53) suitable to be recirculated in the plant upstream of the first membrane-based gas separation stage (44), and a third gas separation stage (46) with adsorption with oscillating pressure (PSA), the third gas separation stage being adapted to receive the first flow of permeate gas (45) in input and to separate it, by means of adsorption (PSA), in a recirculabe gas flow (47, 49) suitable to recirculated in the plant upstream of the first membrane-based gas separation stage (44) and in a final gas flow (56) further enriched in the second component at Fig. 3, the abstract, and col. 9, line 39 to col. 11, line 34.
	Doshi ‘695 discloses the second membrane stage permeate (53) being directed to the third stage PSA (46). See Fig. 3. However, the second membrane stage permeate (53) is suitable for recycling upstream of the first membrane stage (44), such as for further separation of the second permeate in the first membrane. The claim language as currently written only requires the second permeate to be suitable for the recited recirculation. It does not actually require such recirculation to take place. As such, Doshi ‘695 is seen as reading on the claim language.

With regard to claim 6, Doshi ‘695 discloses a method for the separation of a gas mixture e.g. hydrogen/methane or helium/nitrogen, see col. 10, line 31 to col. 11, line 34) containing a plurality of gaseous components comprising separating, by means of a first membrane-based gas separation stage (44), a flow of the gas mixture entering a plant, in a first flow of retentate gas (50) initially enriched in a first component (e.g. methane or nitrogen) of the plurality of components, and in a first flow of permeate gas (45) initially enriched in a second component (e.g. hydrogen or helium) of the plurality of components, separating, by means of a second membrane-based gas separation stage (51), the first flow of retentate gas (50) into a final flow of retentate gas (52) further enriched in the first component and in a second flow of permeate gas (53) suitable to be recirculated in the plant upstream of the first membrane-based gas separation stage (44), and separating, by means of a third gas separation stage (46) with adsorption with oscillating pressure (PSA), the first flow of permeate gas (45) initially enriched in a second component of the plurality of components in a recirculabe gas flow (47, 49) suitable to recirculated in the plant upstream of the first membrane-based gas separation stage (44) and in a final gas flow (56) further enriched in the second component at Fig. 3, the abstract, and col. 9, line 39 to col. 11, line 34.
	Doshi ‘695 discloses the second membrane stage permeate (53) being directed to the third stage PSA (46). See Fig. 3. However, the second membrane stage permeate (53) is suitable for recycling upstream of the first membrane stage (44), such as for further separation of the second permeate in the first membrane. The claim language as currently written only requires the second permeate to be suitable for the recited recirculation. It does not actually require such recirculation to take place. As such, Doshi ‘695 is seen as reading on the claim language.

Claim Rejections - 35 USC § 103

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 2, 3, 5, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over either Keller et al. (US 2022/0259512 A1) or Doshi (US 4,690,695), in view of Foody et al. (US 2018/0112142 A1).
Keller et al. and Doshi ‘695 teach the third stage being a pressure swing adsorption stage, but do mention the specifics of how the PSA tanks operate.
Foody et al. discloses a PSA separation stage comprising at least first, second, and third separation tanks, wherein the tanks are sequentially cycled between the instantly recited adsorption, regeneration, and pressurization phases at Figs. 2a and 2b, the abstract, and paragraphs [0121]-[0122].
It would have been obvious to one of ordinary skill in the art to incorporate the multi-tank setup of Foody et al. into the PSA stage of Keller et al. or Doshi ‘695 to provide the PSA system that is capable of continuous operation, as suggested by Foody et al. at paragraph [0122].

10.	Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over either Keller et al. (US 2022/0259512 A1) or Doshi (US 4,690,695), in view of Foody et al. (US 2018/0112142 A1), and further in view of Doshi (US 4,783,203).
Keller et al., Doshi ‘695, and Foody et al. do not disclose a storage tank that stores at least a part of a final gas flow for use in a regeneration phase.
Doshi ‘203 discloses a PSA stage comprising a plurality of separation tanks (7-10) and a storage tank (52) that stores at least a part of a final gas flow for use in a regeneration phase at Fig. 1 and col. 11, lines 50-66.
It would have been obvious to one of ordinary skill in the art to incorporate the storage tank of Doshi et al. ‘203 into the PSA stage of Keller et al. or Doshi ‘695, and Foody et al. to provide a supply of less adsorbable regeneration gas that provides good desorption of adsorbed species on the adsorbent being regenerated, as suggested by Doshi ‘203 at col. 11, lines 50-66.

Conclusion

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Voss et al. (see especially the abstract and Fig. 1) and Mitariten (see especially the abstract and Fig. 6B) references disclose three-stage gas separation systems having two membrane stages and a downstream PSA stage. Tanaka et al. (see especially Fig. 3) discloses sequential operation of multiple PSA tanks including adsorption, desorption, and re-pressurization.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
December 6, 2022